Citation Nr: 1603585	
Decision Date: 02/02/16    Archive Date: 02/11/16

DOCKET NO.  05-142 20A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

1.  Entitlement to an initial evaluation in excess of 30 percent for syringomyelia with decreased range of motion and muscle spasm of the neck.

2.  Entitlement to a total rating on the basis of individual unemployability due to service-connected disability (TDIU).

3.  Entitlement to special monthly compensation (SMC) under 38 U.S.C. § 1114(s) from December 22, 1999 forward.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. McCabe, Associate Counsel

INTRODUCTION

The Veteran served on active duty from December 1982 to December 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In a February 2003 rating decision, the RO granted service connection and provided an initial evaluation of 10 percent effective from January 24, 2001, for the Veteran's syringomyelia.  In a March 2004 rating decision, the RO granted an increased 20 percent rating effective December 12, 2002.  In an April 2005 rating decision, the increase was made effective from January 24, 2001.

The Veteran testified before a Decision Review Officer (DRO) in February 2007.  The Veteran also testified at a hearing before a Veterans Law Judge (VLJ) at the local RO (Travel Board hearing) in April 2008.  A transcript of each of those hearings is of record.  The VLJ who conducted that April 2008 hearing is no longer employed at the Board.  Accordingly, the Veteran was offered an opportunity to testify at another hearing before the Board, which he declined.  

In June 2010 the Board remanded this matter for additional development.  In October 2012, the Board awarded an effective date of March 27, 1997 for the grant of service connection for syringomyelia.  The issues of initial evaluation for the period prior to January 24, 2001, as well as higher evaluation for the period from that date were remanded for additional development.  In an October 2012 rating decision, the Appeals Management Center (AMC) granted an initial evaluation of 30 percent, effective March 27, 1997.  The Board again remanded this matter for additional development in August 2013.

The claim returned to the Board in February 2015, at which time the Board denied an evaluation in excess of 30 percent for the service-connected syringomyelia with decreased range of motion and muscle spasm of the neck.  The Veteran appealed that decision to the U.S. Court of Appeals for Veterans Claims (Court).  In October 2015, the parties filed a Joint Motion for Remand (JMR), asking the Court to vacate the February 2015 Board decision, and to remand the issue to the Board for additional consideration.  The Court granted the JMR in October 2015, and the claim has since returned to the Board.

The Board notes that the issue of entitlement to a TDIU was not certified for appeal.  However, when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Here, the Veteran has asserted that he is unable to work as a result of his cervical spine disability.  See December 1999 Veteran's Application for Increased Compensation Based on Unemployability (VA Form 21-8940) (asserting unemployment since December 11, 1999 due to service-connected disabilities); December 1999 Report of H.J.M., M.D. (opining that the Veteran is unemployable due, in part, to his cervical spine disability); May 2014 VA Cervical Spine Examination Report (stating that he is unemployed).  See also 38 C.F.R. § 4.16.  Accordingly, the Board finds that the issue of entitlement to a TDIU has been raised.  Therefore, the Board has jurisdiction over such issue as part and parcel of the Veteran's increased rating claim.  Rice, 22 Vet. App. at 453-54.

Additionally, as explained below, the issue of entitlement to TDIU also raises the issue of entitlement to special monthly compensation (SMC) under 38 U.S.C. § 1114(s), as the record shows that the criteria for SMC at the (s) rate are satisfied as of December 22, 1999.  See Akles v. Derwinski, 1 Vet. App. 118, 121 (1991) (observing that entitlement to SMC  is an "inferred issue" in the context of an increased rating claim that must be considered when the record indicates that it may be available, even if the claimant does not place eligibility for this ancillary benefit at issue); Cf. AB v. Brown, 6 Vet. App. 35, 38 (1993) (holding that a claimant is presumed to be seeking the maximum benefits allowed by law).  Accordingly, this issue has been added for appellate consideration, as reflected on the cover sheet of this opinion.




FINDINGS OF FACT

1.  Throughout the pendency of this claim, the Veteran's syringomyelia has been manifested by severe limitation of motion, with flexion limited to 10 degrees, pain, muscle spasms, and functional impairment including less movement than normal and inability to perform repetitive range of motion testing due to pain; ankylosis has not been shown.  

2.  The service-connected manifestations of the Veteran's Arnold-Chiari malformation, namely headaches and syringomyelia, which share a common etiology, are sufficiently incapacitating as to prevent him from obtaining or maintaining substantially gainful employment since December 22, 1999; prior to December 1999, the Veteran was employed on a full-time basis.

3.  Since December 22, 1999, the Veteran is in receipt of a TDIU on the basis of the service-connected manifestations of his Arnold-Chiari malformation; and other service-connected disabilities involving different anatomical locations or bodily systems have a combined rating exceeding 60 percent since December 22, 1999.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 30 percent for syringomyelia with decreased range of motion and muscle spasm of the neck are not satisfied.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 3.102, 3.321, 4.3, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5235-5243 (2015); 38 C.F.R. § 4.71a, DC 5293 (2003); 38 C.F.R. 4.71a, DCs 5290, 5293 (2002).

2.  The criteria for entitlement to a TDIU based solely on the Veteran's Arnold-Chiari malformation with headaches and syringomyelia and have been satisfied for the period from December 22, 1999 forward.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.15, 4.16 (2015).

3.  Entitlement to SMC at the (s) rate is established as of December 22, 1999.  38 U.S.C.A. § 1114(s) (West 2014); 38 C.F.R. § 3.350(i) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

VA's duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA) have been satisfied.  See 38 U.S.C.A §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2015). 

Initially, the Board notes that the issues of entitlement to a TDIU based solely on the manifestations of the Veteran's service connected headaches and syringomyelia, and also of entitlement to special monthly compensation (SMC) under 38 U.S.C. § 1114(s) from December 22, 1999 forward, are being granted, as discussed below.  Thus, any deficiency in VA's compliance with the duty to notify and assist is deemed to be harmless error, and any further discussion of VA's responsibilities as concerning these issues is not necessary.  See id.; Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Because the appeal of entitlement to an increased initial rating for the cervical spine disability stems from a granted service connection claim, the issue of whether there was adequate VCAA notice is moot, as the purpose of such notice was fulfilled with the grant of service connection.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Moreover, letters dated in May 1997 and December 2001 provided all notice required under the VCAA, followed by adequate time for the Veteran to submit information and evidence before initial adjudication of this claim and/or subsequent readjudication in several supplemental statements of the case (SSOCs).  See Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 97-103 (2010); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Concerning the duty to assist, the Veteran's service treatment records, VA examination records, VA treatment records, private treatment records, and lay statements in support of his claim have been associated with the claims file.  See 38 C.F.R. § 3.159(c).  He has not identified any other records or evidence he wished to submit or have VA obtain.  Moreover, the treatment records and examination reports in the file provide ample documentation of the nature and severity of the Veteran's cervical spine disability and associated functional impairment since 1997 and before, and thus there is no reasonable possibility at this stage that any outstanding records could alter the disability picture already illustrated with considerable detail, clarity and consistency by the voluminous records currently before the Board.  Accordingly, further efforts to obtain any potentially outstanding records are not warranted.

VA examinations were performed in June 2002, January 2004, June 2010, and February 2013, and May 2014, with VA addendum opinions in April 2013 and April 2014.  These examinations and opinions include consideration of the Veteran's medical history and set forth findings that enable the Board to make a fully informed decision.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); 38 C.F.R. §§ 3.159(c)(4), 3.326(a), 3.327 (2015).  There is no indication that there has been a material change in the severity of the Veteran's cervical spine disability and associated symptomatology since he was last examined in May 2014.  See 38 C.F.R. § 3.327(a); see also Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (holding that a new VA examination is not required simply because of the passage of time since an otherwise adequate examination was conducted); accord VAOPGCPREC 11-95 (April 7, 1995). Accordingly, further examination or opinion is not warranted. 

As noted, the claim was remanded by the Board in June 2010, October 2012, and August 2013 for further development.  In light of the foregoing, the Board finds that there was substantial compliance with the remand directives to obtain outstanding VA treatment records and to provide contemporaneous reexaminations of the Veteran's cervical spine disability with opinions concerning the nature and severity of the cervical spine symptoms.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial rather than strict compliance with the Board's remand directives is required under Stegall).  

Additionally, the Veteran testified at a Board hearing.  The hearing was adequate as the VLJ who conducted the hearing explained the issue and identified possible sources of evidence that may have been overlooked.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Moreover, neither the Veteran nor his representative have alleged any deficiency in the conducting of his Board hearing related to the hearing officer's duties under section 3.103(c)(2).  See Bryant, 23 Vet. App. at 497-98.  And, as previously discussed, the Veteran declined the opportunity to testify before a different VLJ after being notified that the VLJ who conducted the April 2008 hearing was no longer employed by the Board.  Accordingly, the Board finds that the claim may be adjudicated based on the current record.  Cf. Procopio v. Shinseki, 26 Vet. App. 76, 80 (2012)

In light of the above, the Veteran has had a meaningful opportunity to participate in the processing of this claim, and no prejudicial error has been committed in discharging VA's duties to notify and assist.  See Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009); Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004); Arneson v. Shinseki, 24 Vet. App. 379, 389 (2011); Vogan v. Shinseki, 24 Vet. App. 159, 163 (2010).

II.  Increased Rating

VA has adopted a Schedule for Rating Disabilities to evaluate service-connected disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 3.321; see generally, 38 C.F.R. § Part IV.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2015).  The percentage ratings in the Schedule for Rating Disabilities represent, as far as practicably can be determined, the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1. 

Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7 (2015).  Otherwise, the lower rating will be assigned.  Id.  All reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.  The schedule recognizes that disability from distinct injuries or diseases may overlap.  See 38 C.F.R. § 4.14 (2015).  However, the evaluation of the same disability or its manifestations under various diagnoses, which is known as pyramiding, is to be avoided.  Id.

In initial-rating cases, where the appeal stems from a granted claim of service connection with respect to the initial evaluation assigned, VA assesses the level of disability from the effective date of service connection.  See 38 U.S.C.A. § 5110 (West 2014); 38 U.S.C.A. § 3.400 (2015).  Because the level of disability may have varied over the course of the claim, the rating may be "staged" higher or lower for segments of time during the period under review in accordance with such variations, to the extent they are sufficient to warrant changes in the evaluations assignable under the applicable rating criteria.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

In evaluating disabilities of the musculoskeletal system, consideration must be given to functional loss, including due to weakness and pain, affecting the normal working movements of the body in terms of excursion, strength, speed, coordination, and endurance.  38 C.F.R. § 4.40  (2015); see Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011) (holding that pain "must actually affect some aspect of 'the normal working movements of the body' [under] 38 C.F.R. § 4.40 in order to constitute functional loss" warranting a higher rating).  With respect to disabilities of the joints, consideration is given as to whether there is less movement or more movement than normal, weakened movement, excess fatigability, incoordination, and pain on movement, as well as swelling, deformity, or atrophy of disuse.  38 C.F.R. § 4.45  (2015). 

The provisions of § 4.40 and § 4.45 thus require a determination of whether a higher rating may be assigned based on functional loss of the affected joint on repeated use as a result of the above factors beyond any limitation reflected on one-time measurements of range of motion.  DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995) (holding that the provisions of 4.40 and 4.45 are not subsumed by the DC's applicable to the affected joint).  However, a higher rating based on functional loss may not exceed the highest rating available under the applicable diagnostic code(s) pertaining to range of motion.  See Johnston v. Brown, 10 Vet. App. 80, 85 (1997) (holding that because the maximum rating available under the diagnostic code pertaining to limitation of motion of the wrist had already been assigned, remand was not warranted for consideration of functional loss due to pain under § 4.40). 

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The date of the Veteran's service connection claim for a cervical spine disability is March 27, 1997.  During the pendency of this claim, the criteria for rating disabilities of the spine in the VA Schedule for Rating Disabilities were revised effective September 23, 2002, and again effective September 26, 2003.  The September 26, 2003 amendment, which assigned a new diagnostic code number to intervertebral disc syndrome (5243) and re-worded some of the language, was non-substantive in nature.  See Schedule for Rating Disabilities; The Spine, 67 Fed. Reg. 56,509, 56,510 (Sept. 4, 2002) (indicating that the then-proposed amendment "would make editorial changes", but would not "represent any substantive change to the recently adopted evaluation criteria for intervertebral disc syndrome").  Accordingly, there are essentially two sets of criteria, the earlier criteria and the current criteria, applicable to the evaluation of the Veteran's cervical spine disability.

The Board may not apply a current regulation prior to its effective date unless the regulation explicitly provides otherwise, and thus may not apply the current rating criteria prior to its September 23, 2002 effective date.  See VAOPGCPREC 7-2003 (Nov. 19, 2003); Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (overruling Karnas v. Derwinski, 1 Vet. App. 308 (1991) to the extent it conflicts with the precedents of the United States Supreme Court and the Federal Circuit).  However, this rule does not prohibit the Board from applying the earlier criteria to the period on or after the effective dates of the new rating criteria if the prior versions were in effect during the pendency of the appeal, as is the case here.  Therefore, the Board may evaluate the Veteran's cervical spine disability under the earlier diagnostic codes and the current diagnostic codes, as of their effective dates, in order to determine which version would afford the highest rating.

The RO has assigned the Veteran's syringomyelia with decreased range of motion and muscle spasm of the neck a 30 percent evaluation under DC 5242-5291.  See October 2012 Rating Decision.  See also 38 C.F.R. § 4.71a (2015); 38 C.F.R. § 4.71a (2002).  See, too, 38 C.F.R. § 4.27 (Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.).  DC 5242 refers to the revised criteria pertaining to degenerative arthritis of the spine.  See 38 C.F.R. § 4.71a (2015).  DC 5291 refers to the earlier criteria (pre-2003) pertaining to limitation of motion of the dorsal spine.  See 38 C.F.R. § 4.71a (2002).

Prior to the September 26, 2003 revision in rating criteria, 38 C.F.R. § 4.71a, DC 5291 provided for evaluation of limitation of motion of the dorsal (thoracic) spine.  38 C.F.R. § 4.71a (2002).  A noncompensable rating was warranted for slight limitation of motion; the maximum 10 percent rating was warranted for either moderate or severe limitation of motion.  Additionally, DC 5290 pertained to limitation of motion of the cervical spine.  Id.  Under DC 5290, slight limitation of motion of the cervical spine warranted a 10 percent rating; moderate limitation of motion of the cervical spine warranted a 20 percent rating; and severe limitation of motion of the cervical spine warranted the maximum 30-percent rating.  Id.  The Board observes that words such as "mild," "moderate," and "severe," are not defined in the Rating Schedule or in the regulations.  Consequently, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2015).  

The old criteria additionally provided for a 20 percent rating for favorable ankylosis of the dorsal spine, while unfavorable ankylosis warranted a 30 percent rating.  See 38 C.F.R. § 4.71a, DC 5288 (2002).  Further, favorable ankylosis of the cervical spine warranted a 30 percent rating, while unfavorable cervical spine ankylosis warranted a 40 percent rating.  See 38 C.F.R. § 4.71a, DC 5287 (2002).  

The current rating schedule, effective as of September 26, 2003, provides for the evaluation of all spine disabilities, including degenerative arthritis of the spine (DC 5242) and cervical strain (DC 5237), under a General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula), unless the disability is rated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (DC 5243).  See 38 C.F.R. § 4.71a, DCs 5235-5243.  The evaluation of intervertebral disc syndrome under both the old (pre-2003) and the revised criteria will be discussed below.  Under the General Rating Formula:

A 10 percent rating is assigned for forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height

A 20 percent evaluation is assigned for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

A 30 percent rating is assigned for forward flexion of the cervical spine limited to 15 degrees or less; or, favorable ankylosis of the entire cervical spine.

A 40 percent evaluation requires unfavorable ankylosis of the entire cervical spine.  

A 100 percent evaluation is warranted where unfavorable ankylosis of the entire spine is demonstrated. 

See id. These criteria are to be applied irrespective of whether there are symptoms such as pain (whether or not it radiates), stiffness, or aching in the affected area of the spine.  Id.  This is because the criteria "are meant to encompass and take into account the presence of pain, stiffness, or aching, which are generally present when there is a disability of the spine."  68 Fed. Reg. 51, 454, 51,455 (August 27, 2003) (Supplementary Information).

For VA compensation purposes, normal forward flexion of the cervical spine is 0 to 45 degrees, extension is 0 to 45 degrees, left and right lateral flexion are 0 to 45 degrees, and left and right lateral rotation are 0 to 80 degrees.  38 C.F.R. § 4.71a, DCs 5235-5243, Note (2) (2015). 

Unfavorable ankylosis is defined, in pertinent part, as "a condition in which the entire cervical spine . . . is fixed in flexion or extension."  Id., Note (5).  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Id.

The Board notes that the Veteran has a separate rating for headaches due to trauma and resultant Arnold-Chiari malformation, rated as 30 percent disabling from December 27, 1997 and 50 percent disabling from December 22, 1999 under Diagnostic Code 8199-8100.  See 38 C.F.R. § 4.124a (2015) (Schedule of Ratings - Neurological Conditions and Convulsive Disorders).  See, too, 38 C.F.R. § 4.27 (regarding hyphenated diagnostic codes).  The hyphenated diagnostic code indicates that the Veteran's disability is rated under Diagnostic Code 8100 for migraines.  See 38 C.F.R. § 4.124a.  Diagnostic Code 8100 for migraines has a maximum schedular evaluation of 50 percent.  Id.  

Additionally, the Veteran has separate ratings assigned for carpal tunnel syndrome of the right and left wrists, rated as 30 percent disabling on the right and 20 percent disabling on the left, effective from October 11, 1996 under DC 8599-8515.  See 38 C.F.R. § 4.124a (2015) (Schedule of Ratings - Neurological Conditions and Convulsive Disorders).  See, too, 38 C.F.R. § 4.27 (regarding hyphenated diagnostic codes).  The hyphenated diagnostic code indicates that the Veteran's disability is rated under Diagnostic Code 8515 for paralysis of the median nerve.  See 38 C.F.R. § 4.124a, DC 8515 (reflecting that moderate incomplete paralysis of the median nerve warrants the assignment of a 20 percent rating for the minor extremity and a 30 percent rating for the major extremity; severe incomplete paralysis warrants the assignment of a 40 percent rating for the minor extremity and a 50 percent rating for the major extremity; and complete paralysis of the median nerve warrants the assignment of a 60 percent rating for the minor extremity and a 70 percent rating for the major extremity).  

Turning to the evidence of record, a December 1997 letter from A.R.M., M.D. reflects that the Veteran has a "history of bilateral upper extremity paresthesias and altered sensation in the neck and vertex of the head," which included "increasing problems with neck pain as well as tightness of the muscles in the posterior neck."  An MRI revealed "a syrinx of the spinal cord" and "a Chiari Type 1 malformation, with inferior displacement of the cerebellar tonsils between 6-7 cm below the foramen magnum."  Dr. A.R.M. further indicated that the Veteran's history of bilateral upper extremity paresthesias and altered sensation in the back of his neck and head was the result of the syrinx (syringomyelia) which progressed over time and most likely originated during his military service.

The Veteran underwent various VA examinations in June 2002.  On VA neurological examination, the Veteran reported experiencing tension and migraine headaches for the past several years.  A physical examination noted that "the muscles at the nape of the neck are slightly tender at the junction of the occipital bone," but was otherwise "unremarkable."  The Veteran was diagnosed with "mixed headaches"; "neck muscle spasms secondary to Arnold Chiari deformity"; and syringomyelia.  

On June 2002 VA brain and spinal cord examination, the examiner found "[n]o motor or sensory impairment" and noted that the Veteran was able to distinguish between cold and hot, and between finger touch and pin prick "over the neck [and] trapezius muscles."  Moreover, "[t]he strength in all extremities [was] normal except at the level of both wrists"; however, the examiner found this wrist weakness to be attributable to "degenerative arthritis with tendinitis."  The examiner additionally noted that, the Veteran's range of motion of the neck was limited as follows:  "flexion 0-40 degrees, extension 0-45 degrees, lateral flexion 0-30 degrees to both sides, rotation 0-70 degrees to both sides."  As to functional limitation, the examiner found that "the motion of the neck is uncomfortable but not painful."  However, the Veteran reported that "if he moves it fast, he might get a neck spasm."  The examiner diagnosed "[s]yringomyelia with migraine headaches[, and] Arnold-Chiari malformation with decreased range of motion at the neck and muscle spasms of the neck."

The report of the June 2002 VA muscle examination noted the Veteran's complaints of "neck spasms that are moderate, very frequent, variable, but almost every day with duration of a few minutes" precipitated by "sudden turning of the head to either side up or down."  Additionally, the Veteran reported that he experienced "very brief limitation of motion during the spasms and very brief functional impairment of the neck during flare-up."  The examiner found that the "range of motion of the neck [was] almost normal."  The examiner diagnosed "[m]uscle spasms of the neck sometimes during sudden movements of the head secondary to Arnold-Chiari malformation of the cervical spine."  The examiner provided a diagnosis of syringomyelia with migraine headaches and Arnold-Chiari malformation with decreased range of motion at the neck and muscle spasms of the neck.

A January 2004 VA brain and spinal cord examination noted a diagnosis of "an Arnold-Chiari malformation type I and syringomyelia in the spinal cord."  On physical examination, the cranial nerves were found to be normal.  Muscle strength testing was "hard to do . . . because [the Veteran's] multiple joint pains . . . prevent[ed] full effort."  Despite this, the examiner noted that the Veteran's strength was at least 4+; muscle bulk was very well preserved; and there was no evidence of fasciculations or atrophy.  A sensory exam was normal and reflexes were present and symmetrical.  Range of Motion testing of the cervical spine was as follows: flexion from 0 to 40 degrees "with pain from beginning to end"; extension from 0 to 30 degrees with reports of "tightness, pressure building from beginning to end in the lower neck"; lateral flexion on the left side from 0 to 30 degrees with pain throughout; right lateral flexion from 0 to 30 degrees with pain throughout; and lateral rotation bilaterally from 0 to 20 degrees with "much difficulty."  The Veteran reported experiencing neck pain and spasms, as well as "severe limitation of range of motion of the neck" with "pain in the neck radiating to the arms."  The Veteran further stated that he experienced "[s]evere pain constantly present all of the time," which resulted in needing "assistance from his family members for most every manual activity, grooming, bathing, etc."  He also reported ambulation limited to "one-quarter to 1 block with some difficulty."  

A March 2007 VA examination noted the Veteran's complaints of chronic headaches and numbness.  The examiner noted that an MRI study of the cervical spine revealed "a syrinx which apparently runs from between C2 and C5 with a 3 mm largest dimension diameter."  On neurological examination, the Veteran was alert and oriented in all spheres.  His recent and remote memory appeared intact.  The examiner concluded that the syrinx was not related to symptoms of headaches or extremity numbness.  The examiner further found that, since the syrinx is in the cervical location, it would not result in sensory asymmetries, which are non-physiologic upon examination of the lower extremities.  

On VA spine examination in June 2010, the Veteran presented with complaints of moderate to severe pain with locus at the base of the neck, radiating into the neck and into both arms and both legs.  Although the Veteran did not have any reported incapacitating episodes, he did report "flare-ups of his neck pain on a daily basis with significant limitation of motion and significant functional impairment."  Additionally, the Veteran reported that he was "able to dress and undress, operate a motor vehicle, and attend to the needs of nature" without assistance.  Examination of the spine revealed "normal posture and gait, normal curvature of the spine, and normal symmetry in appearance."  Range of motion of the cervical spine was 0 to 10 (out of 45) degrees of forward flexion, 0 to 10 (out of 45) degrees of extension, 0 to 10 (out of 45) degrees of left and right lateral flexion, and 0 to 20 (out of 80) degrees of left and right lateral rotation.  The Veteran also complained of "severe significant pain with motion though he exhibit[ed] no evidence of spasms, tachycardia, diaphoresis or weakness."  Although he exhibited tenderness to fingertip palpation of his paravertebral trapezius and rhomboid muscles, he had "no atrophy of the upper shoulder girdle that would indicate chronic disuse or nonfunctioning."  Additionally, there was "no evidence of ankylosis."  The VA examiner diagnosed myofascial syndrome cervical spine and syringomyelia.  Further, the examiner noted that the Veteran was "able to dress and undress, operate a motor vehicle, and walk to the examiner's office a distance of 80 feet without functional loss due to pain, fatigue, weakness, lack of endurance, or incoordination."  Moreover, there was "no evidence of atrophy of the upper and lower extremities that would indicate chronic disuse or nonfunctioning."

In February 2013, following a review of the claims file and an examination of the Veteran, a VA examiner diagnosed the Veteran with Arnold-Chiari malformation, mild cervical syrinx (syringomyelia), and degenerative changes to the cervical spine.  The Veteran reported symptoms of headaches, numbness, photophobia, occasional nausea and intermittent dizziness.  A physical examination revealed no additional pertinent findings with the Veteran's neurological health or extremities.  A magnetic resonance imaging (MRI) revealed that the Arnold-Chiari malformation is no longer seen and the ventricular system appears normal in size, shape and architecture.  The examiner noted no additional functional impact of the diagnosed conditions on the Veteran's central nervous system.  Range of motion testing revealed 15 degrees of forward flexion without objective evidence of painful motion; 15 degrees of extension without objective evidence of painful motion; 15 degrees of left and right lateral flexion without objective evidence of painful motion; and 20 degrees of left and right lateral rotation without objective evidence of painful motion.  Repetitive use testing did not result in any additional limitation of motion.  The Veteran's functional loss included less movement than normal.  The examiner found no evidence of intervertebral disc syndrome (IVDS).  The examiner concluded that the Veteran did not suffer any impact on his employability or any additional functional limitation due to his diagnosed cervical condition or syringomyelia.  With regards to whether the Veteran's syringomyelia resulted in additional disabilities other than headaches and limitation of motion from January 24, 2001 to present, the examiner found that it was "difficult to ascertain, however it does not appear (per Veteran's account) that there were any additional disabilities other than those already stated."  As concerning the severity of limitation of motion from March 27, 1991 to January 24, 2001, the examiner stated that would be mere speculation to answer this question.  With regards to any additional symptoms other than headaches and limitation of motion of the cervical spine for the period from March 27, 1991 to January 24, 2001, the examiner also concluded that, although it would be difficult to ascertain, it does not appear that there were any additional disabilities based on the Veteran's account.  

In an April 2013 addendum, the February 2013 VA examiner noted no changes in the previous diagnoses or opinions since the most recent VA examination.

In August 2013, the Board remanded the claim, requiring further medical examination and clarification concerning whether the Veteran's syringomyelia resulted in any additional symptoms other than headaches and limitation of motion of the cervical spine at any point from March 27, 1997 to present.  See Stegall v. West, 11 Vet. App. 268 (1998).  

On VA neurology examination in December 2013, the examining VA physician noted the Veteran's headache symptomatology.  As concerning his cervical spine, the VA examiner noted that the Veteran "has neck pain which is reproduced by mild palpation of the paracervical musculature and axial portions of the neck as well as the medial portions of the trapezius muscles bilaterally."  There was no pain on palpation of the scapular rhomboid musculature on either side.  The neck pain "is associated with a 30 degree turn to right or left for pain limits further motion."  

In an April 2014 VA addendum opinion, the December 2013 examining VA physician classified the Veteran's cervical spine disorder as "a small syrinx of the cervical cord C2-C5 the 3 mm diameter associated with a mild Chiari one variant at 7 mm."  The examiner referenced a January 2014 VA treatment record by Dr. G.G., finding that the syrinx is "very mild and small" and was "not causing any problems."  The examiner agreed, and opined that the Veteran's syringomyelia is asymptomatic.  However, the examiner was unable to provide an opinion on the severity of limitation of motion of the cervical spine which he deferred to a more appropriate orthopedic physician.  

On VA examination in May 2014, the Veteran reported that he does not work and needs assistance in bathing, dressing, and putting on his shoes.  Following review of the claims file and an interview and examination of the Veteran, the VA examiner diagnosed cervical strain without flare-ups.  The examiner noted that the Veteran was unable to perform range of motion testing due to the severity of his neck pain.  Additionally, the examiner noted guarding and localized tenderness of the cervical spine with pain to palpitation.  However, muscle strength, reflex testing, and sensory perception were normal.  Further, there was no identified muscle spasm of the cervical spine, no evidence of ankylosis or IVDS, and no identified peripheral nerve condition or peripheral neuropathy associated with his cervical spine disability.  The examiner reported the Mitchell criteria were inapplicable as the Veteran was unable to perform range of motion or repetitive range of motion due to pain. 

The Veteran's treatment records during this appeal have shown treatment for migraine headache and neck pain but do not show findings as listed in the rating criteria such as ranges of motion.  Furthermore, his treatment records do not show any ankylosis or identified neurologic abnormalities associated with his cervical spine disorder. 

Based on the foregoing, the Board finds that the evidence of record does not establish entitlement to a rating in excess of the 30 percent rating currently assigned.  As discussed, a 30 percent rating is the maximum schedular rating available under either the old (pre-2003) or the revised criteria based on limitation of motion of the cervical spine.  See 38 C.F.R. § 4.71a, DC 5290 (2002); 38 C.F.R. § 4.71a, DCs 5235-5243 (2015).  Here, the Veteran's cervical spine range of motion has been shown on VA examination to be limited to 10 degrees of forward flexion at the most severe.  See June 2010 VA Examination Report.

Because the maximum rating based on range of motion has been assigned, under both the old and current criteria, further consideration of the DeLuca factors, including with regard to flare-ups or additional limitations on repeated use is not warranted.  See Johnston, 10 Vet. App. at 85.  Indeed, under the current rating criteria, a 30-percent rating is assigned when forward flexion of the cervical spine is limited to 15 degrees "or less."  38 C.F.R. § 4.71a, DCs 5235-5243, General Rating Formula (2015).  And under the old criteria, a 30 percent rating is the maximum available for cervical spine limitation of motion.  See 38 C.F.R. § 4.71a, DC 5290 (2002).  Thus, further limitations would not warrant a higher unless there was actual ankylosis of the spine.  See 38 C.F.R. § 4.71a, DCs 5235-5243, General Rating Formula (2015) (reflecting that favorable ankylosis of the cervical spine would warrant a 30 percent rating and that a higher rating of 40 percent is assigned for unfavorable ankylosis of the entire cervical spine); 38 C.F.R. § 4.71a, DC 5287 (2002) (providing for a 30 percent rating for favorable ankylosis of the cervical spine and a higher 40 percent rating for unfavorable ankylosis of the cervical spine).  Here, despite repeated spinal examination during the pendency of the claim, neither favorable nor unfavorable ankylosis has been identified.  

The Board also finds that separate or higher ratings are not warranted under any other diagnostic codes during the appellate period.  In this regard, old (pre-2003) DC 5293 compensates for intervertebral disc syndrome (IVDS).  See 38 C.F.R. § 4.71a (2002).  Intervertebral disc syndrome is defined as a "group of signs and symptoms due to nerve root irritation."  VAOPGCPREC 36-97 (1997) (quoting 62 F.R. 8204 (1997)).  Here, the Veteran's private treating physician has indicated neurological involvement of the Veteran's cervical spine pathology.  See December 1997 Letter from A.R.M., M.D. (indicating that the Veteran's history of bilateral upper extremity paresthesias and altered sensation in the back of his neck and head was the result of the syrinx (syringomyelia)).  Thus, affording the Veteran the benefit of the doubt, the Board finds that the Veteran has had IVDS, as defined by the old (pre-2003) rating criteria, during the pendency of this claim.

Old DC 5293 provides for a maximum 60-percent rating for pronounced intervertebral disc disease with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to site of diseased disc, with little intermittent relief.  38 C.F.R. § 4.71a (2002).  A 40-percent rating is assigned for intervertebral disc syndrome that is severely disabling with recurring attacks and intermittent relief.  Id.  A 20-percent rating is assigned for moderate intervertebral disc syndrome with recurring attacks, and a 10-percent rating is assigned when it is mild in nature.  Id. 

Notably, as held in a precedent opinion of VA's Office of General Counsel, the criteria under DC 5293 include loss of range of motion because the nerve defects and resulting pain associated with injury to the nerve may cause limitation of motion of the cervical, thoracic, or lumbar vertebrae.  VAOPGCPREC 36-97.  Thus, as the United States Court of Appeals for Veterans Claims (Court) observed in a non-precedential memorandum opinion, if all or a portion of limitation of motion is attributable to nerve root irritation, then it may not be compensated both under DC 5293 and another diagnostic code, such as DC 5290 for limitation of motion of the cervical spine, as this would violate the rule against pyramiding set forth in 38 C.F.R. § 4.14.  See Steele v. Shinseki, Slip Copy, No. 09-1985 (March 24, 2011).  However, the Court indicated that if the loss of range of motion were not attributable to nerve root damage but rather to other service-connected pathology of the spine, then two ratings may be warranted: one based on cervical spine range of motion under DC 5290, and one for other symptoms associated with IVDS under DC 5293.  Id.  The Court further observed that if physicians could not conclusively attribute the loss of motion to one condition or the other, than then higher evaluation should be assigned.  Id. (citing 38 C.F.R. § 4.7). 

Here, the VA examination reports noting his neurological symptomatology have identified neurologic impairment of his bilateral upper extremities attributable to degenerative joint conditions of his bilateral upper extremities, which have been assigned separate ratings since October 1996.  See, e.g., October 2012 Rating Decision Codesheet (reflecting that the Veteran is in receipt of a 30 percent rating for right wrist carpal tunnel syndrome and a 20 percent rating for left wrist carpal tunnel syndrome, both effective since October 11, 1996).  See also 38 C.F.R. § 4.14 (concerning prohibited pyramiding).  However, no physician has clarified whether the Veteran's limitation of motion of the cervical spine is due to nerve root impairment.  Assuming solely for the sake of argument that the cervical spine limitation of motion is not related to neurological impairment, a separate rating under DC 5293 may not be assigned, as the Veteran's identified symptoms of pain and muscle spasms are already compensated by the 30-percent rating currently assigned based on limited motion of the cervical spine.  In this regard, to the extent the current General Rating Formula provides guidance with regard to the old criteria, symptoms of pain, stiffness, or aching in the affected area of the spine are already taken into account in the ratings assigned under that formula, including those based solely on loss of range of motion.  See 38 C.F.R. § 4.71a (2015).  This is because the criteria "are meant to encompass and take into account the presence of pain, stiffness, or aching, which are generally present when there is a disability of the spine."  68 Fed. Reg. 51, 454, 51,455 (August 27, 2003) (Supplementary Information).  Notably, the General Rating Formula also provides that spasms may be compensated as an alternative to loss of range of motion, and thus clearly does not allow for separate ratings for both spasms and loss of range of motion.  See Cullen v. Shinseki, 24 Vet. App. 74, 84 (2010) (holding that within a particular diagnostic code, a claimant is not entitled to more than one disability rating for a single disability unless the regulation expressly provides otherwise).  Indeed, under the current General Rating Formula, no higher than a 10 percent rating is assigned for spasms that do not result in an abnormal gait or abnormal spinal contour.  See 38 C.F.R. § 4.71a.  

Accordingly, the Board finds that the Veteran's pain and spasms may not be compensated separately under DC 5293, but rather are already compensated under the currently assigned rating based on loss of range of motion.  Indeed, the Veteran reported on January 2004 VA examination that he experienced neck pain and spasms, as well as "severe limitation of range of motion of the neck" with "pain in the neck radiating to the arms."  Moreover, on VA neurology examination in December 2013, the examining VA physician noted that the Veteran "has neck pain which is reproduced by mild palpation of the paracervical musculature and axial portions of the neck as well as the medial portions of the trapezius muscles bilaterally," which was "associated with a 30 degree turn to right or left for pain limits further motion."  These reports of cervical spine symptomatology indicate that that the loss of range of motion and the muscle spasms were closely tied together.  Furthermore, the evidence does not show that range of motion of the cervical spine is limited by other factors.

The Veteran's IVDS also does not meet or approximate the criteria for a higher rating under current DC 5243, which pertains to IVDS (pre-operatively or post-operatively).  See 38 C.F.R. § 4.71a (2015).  Under DC 5243, IVDS is evaluated either under the General Rating Formula or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25 (2015).  38 C.F.R. § 4.71a, Note (6). 

Under the Formula for Rating IVDS, a 10-percent rating is warranted if incapacitating episodes have a total duration of at least one week but less than 2 weeks during a twelve-month period; a 20-percent evaluation is warranted if incapacitating episodes have a total duration of at least two weeks but less than four weeks; a 40-percent rating is warranted if the total duration is at least four weeks but less than six weeks; and a 60-percent rating is warranted if the total duration is at least six weeks.  38 C.F.R. § 4.71a, DC 5243 (2015). 

An incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  See 38 C.F.R. § 4.71a, Note (1).

As the evidence shows that the Veteran has not had a period of acute signs and symptoms of IVDS requiring bed rest prescribed by a physician and treatment by a physician during the pendency of this claim, a higher rating is not warranted under DC 5243.

Because a 30-percent rating is assigned for the cervical spine based on limitation of range of motion for the entire period on appeal, a separate or higher rating under DC's 5010 and 5003, which pertain to traumatic and degenerative arthritis, is not available.  See 38 C.F.R. § 4.71a (2015). 

The evidence also shows that the Veteran does not have residuals of vertebra fracture with cord involvement, or without cord involvement but involving abnormal mobility requiring a neck brace (jury mast).  See 38 C.F.R. § 4.71(a) (2002).  Thus, a separate or higher rating under old DC 5285 is not warranted.  See id.  

The Board has carefully considered the Veteran's credible statements describing his cervical spine symptoms and associated functional limitations, including specifically his assertions concerning his need for assistance with activities of daily living, including bathing, grooming, dressing, and putting on his shoes, as well as his assertions concerning limitation of ambulation.  See January 2004 VA Brain and Spinal Cord Examination (reporting that he needs "assistance from his family members for most every manual activity, grooming, bathing, etc." and stating that his ambulation was limited to "one-quarter to 1 block with some difficulty"); May 2014 VA Examination Report (reporting that he needs assistance in bathing, dressing, and putting on his shoes).  However, as noted, a higher rating based on functional limitation may not exceed the highest rating available under the applicable diagnostic code(s) pertaining to range of motion.  See Johnston, 10 Vet. App. 85 (holding that because the maximum rating available under the diagnostic code pertaining to limitation of motion of the wrist had already been assigned, remand was not warranted for consideration of functional loss due to pain under § 4.40).  Moreover, the Board finds that the symptoms and functional limitations mentioned by the Veteran are already compensated by the 30-percent rating assigned, as discussed.

In sum, the Board finds that higher or separate ratings are not warranted under the old criteria or the current criteria.  The Veteran does not have ankylosis of the cervical spine, favorable or unfavorable.  See 38 C.F.R. § 4.71a, General Rating Formula, note (5) (defining ankylosis as fixation of the spine); see also 38 C.F.R. § 4.71a DC 5286 (2002) (defining ankylosis as complete bony fixation of the spine).  Thus, higher ratings are not warranted under the current General Rating Formula or under old DC 5286.  Further, as explained above, the Veteran has already been assigned the maximum rating under the General Rating Formula for limitation of motion of the cervical spine, which is 30 percent.  See 38 C.F.R. § 4.71a.  Ratings of 40-percent or higher under the General Rating Formula may only be assigned for ankylosis of the cervical spine, which the Veteran does not have.  See id. 

There is thus no evidence supporting entitlement to a rating exceeding 30 percent for his cervical spine disability at any point during the pendency of this appeal.  Therefore a "staged" rating is not warranted.  See Fenderson, 12 Vet. App. at 126.

Accordingly, the preponderance of the evidence is against the claim.  Thus, the benefit-of-the-doubt rule does not apply, and an initial rating in excess of 30 percent for the Veteran's syringomyelia with decreased range of motion and muscle spasm of the neck must be denied.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

III.  Extraschedular Consideration

The evaluation of the Veteran's cervical spine disability does not warrant referral for extraschedular consideration.  See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111, 114 (2008); aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  In this regard, because the ratings provided under the VA Schedule for Rating Disabilities are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstances, but nevertheless would still be adequate to address the average impairment in earning capacity caused by the disability.  Thun, 22 Vet. App. at 114.  However, in exceptional situations where the rating is inadequate, it may be appropriate to refer the case for extraschedular consideration.  Id.  The governing norm in these exceptional cases is a finding that the disability at issue presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  Id.  38 C.F.R. § 3.321(b)(1).  These criteria have been broken up into a three-step inquiry: (1) The schedular criteria must be inadequate to describe the claimant's disability level and symptomatology; (2) There must be related factors such marked interference with employment or frequent periods of hospitalization; (3) If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether the claimant's disability picture requires the assignment of an extraschedular rating.  Thun, 22 Vet. App. at 114. 

Here, a comparison of the Veteran's symptoms and resulting functional impairment with the schedular criteria does not show "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b).  Specifically, the cervical spine disability is manifested by neurological complaints, radiating pain, limitation of motion, and muscle spasms, as well as functional impairment resulting in the need for assistance with activities of daily living, including bathing, grooming, dressing, and putting on his shoes, and limitation of ambulation.  These manifestations are contemplated by the current General Rating Formula under 38 U.S.C.A. § 4.71a (pain, including radiating pain, limited motion, spasms, and associated neurologic abnormalities with reference to appropriate diagnostic codes pertaining to such), DCs 8510, 8511, and 8515 under 38 C.F.R. § 4.124a  (neurological manifestations affecting the upper radicular group, the middle radicular group, and the median nerve), old DC's 5290 and 5293 under 38 C.F.R. § 4.71a (2002) (limited motion, spasms, and neurological findings), and sections 4.40, 4.45, and 4.59 of the regulations, which also contemplate functional impairment due to pain, weakness, instability, fatigability, and incoordination of the joint, including on daily use.  See DeLuca, 8 Vet. App. at 206-07.  Although not every diagnosis or specific finding may be mentioned, these DC's and regulations effectively contemplate all disabling effects from them as shown by the evidence of record discussed above.  Thus, there are no manifestations of the Veteran's cervical spine disability not accounted for in evaluating it under the schedular criteria such as to render their application impractical.  See Thun, 22 Vet. App. at 115; 38 C.F.R. § 3.321(b).  

Importantly, the October 2015 JMR directed the Board to consider whether the Veteran's assertions that his cervical disability rendered him in need of assistance bathing and dressing and whether such contentions reflect an exceptional or unusual disability picture in light of the fact that the General Rating Formula "only considers unfavorable ankylosis of the entire cervical spine as a basis to assign the next higher (40 percent) disability rating under the pertinent diagnostic code."  However, the Board notes that fact that a particular symptom or example of functional impairment may not be mentioned in the criteria does not in itself warrant extraschedular referral.  Indeed, the schedular criteria are generally designed not to compensate for specific symptoms, but instead for the average impairment in earning capacity due to disability resulting from such symptoms.  See 38 C.F.R. § 4.1.  Further, although specific examples of functional impairment in the context of work and daily activities (including, for example, difficulty bathing, grooming, dressing, and putting on his shoes) may not be mentioned in the criteria, the criteria are necessarily designed with a view toward compensating for such impairment.  See 38 C.F.R. § 4.10 (providing that the basis of disability evaluations is the ability of the body as a whole, or of the psych, or of a system or organ of the body, to function under the ordinary conditions of daily life including employment; see also 38 C.F.R. § 4.21 (2015) (providing that in view of the number of atypical instances, it is not expected that all cases will show all the findings specified in the criteria, but that coordination of rating with impairment of function will be expected in all instances).  The challenges described by the Veteran show difficulties consistent with a cervical spine disability, and do not show that its manifestations are different from, or more severe than, the levels of disability compensated by the rating criteria.  And, significantly, no examiner or treating clinician has indicated that the Veteran's cervical spine disability is exceptional or unusual.

In sum, the available schedular evaluations are adequate to rate this disability, and the first step of the inquiry is not satisfied.  See id.  In the absence of this threshold finding, the second step of the inquiry, namely whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization, is moot.  See Thun at 118-19 (holding that the Board's finding that the rating criteria were adequate to evaluate the claimant's disability was a sufficient basis for denying extraschedular consideration without regard to whether there was marked interference with employment).  Therefore, the Board will not refer the evaluation of the Veteran's cervical spine disability for extraschedular consideration.  See id.; 38 C.F.R. § 3.321(b).  

The Board notes that the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that the combined effects of a veteran's service-connected disabilities is also for consideration in determining whether the schedular evaluations are adequate under § 3.321(b)(1).  Johnson v. McDonald, 762 F.3d 1362, 1365 (Fed. Cir. 2014) (observing that "§ 3.321(b)(1) performs a gap-filling function [that] accounts for situations in which a veteran's overall disability picture establishes something less than total unemployability, but where the collective impact of a veteran's disabilities are nonetheless inadequately represented"). 

In Johnson, several service-connected disabilities were on appeal in terms of the ratings assigned.  Here, unlike in Johnson, only the evaluation of the Veteran's cervical spine disability is currently on appeal before the Board, and all symptoms and functional impairment associated with it have been considered in determining whether a higher rating is warranted, including whether the schedular criteria are adequate to rate this disability, as shown in the above discussion.  Neither the adequacy of the individual ratings assigned other service-connected disabilities, nor the adequacy of their combined evaluation, has been raised.  Accordingly, the evaluation of the Veteran's cervical spine disability does not encompass the issue of whether the schedular criteria are adequate to compensate for the combined effects of multiple service-connected disabilities.

IV.  Total Disability Rating based on Individual Unemployability

Entitlement TDIU based solely on the service-connected manifestations of the Veteran's Arnold-Chiari malformation, namely headaches and syringomyelia, which share a common etiology, is warranted.  See Rice, 22 Vet. App. at 453 (2009) (holding, in pertinent part, that the issue of TDIU is part and parcel of an increased rating claim when the claimant seeks the highest rating possible and there is evidence of unemployability associated with the disability under evaluation).  See also December 1999 Veteran's Application for Increased Compensation Based on Unemployability (VA Form 21-8940) (asserting unemployment since December 11, 1999 due to service-connected disabilities); December 1999 Report of H.J.M., M.D. (opining that the Veteran is unemployable due, in part, to his cervical spine disability).  Although a TDIU was already assigned by the RO in a March 2000 rating decision, effective from December 11, 1999 based on the Veteran's service-connected disabilities, that decision does not specify which disabilities formed the basis of the TDIU rating.  See id; see also March 2000 Rating Decision (granting TDIU).  Moreover, TDIU eligibility was terminated by the RO effective January 24, 2001.  See October 2012 Rating Decision (reflecting that the TDIU was in effect from December 11, 1999 to January 24, 2001).  The Board's decision herein establishes that a TDIU is warranted based solely upon the service-connected manifestations of the Veteran's Arnold-Chiari malformation, namely headaches and syringomyelia, including for the period from January 25, 2001, forward.

Generally, total disability is considered to exist when there is any impairment in mind or body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a)(1).  A total disability rating for compensation purposes may be assigned on the basis of individual unemployability, that is, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(a).  If there is only one service-connected disability, it must be rated at 60 percent or more; whereas if there are two or more service-connected disabilities, at least one must be rated at 40 percent or more, and there must be sufficient additional disability to bring the combined rating to 70 percent or more.  Id.  Disabilities of one or both upper or extremities or one or both lower extremities (to include the bilateral factor), disabilities resulting from a common etiology or a single accident, and disabilities affecting a single body system (such as orthopedic disabilities) are considered as one disability for TDIU purposes.  Id.

The Board notes that the Veteran has been in receipt of a combined 100 percent rating for his service-connected disabilities since December 22, 1999.  See October 2012 Rating Decision Codesheet (reflecting that the Veteran is service connected for headaches due to trauma and resultant Arnold-Chiari malformation, rated as 30 percent disabling from December 27, 1997 and 50 percent disabling from December 22, 1999 forward; syringomyelia with decreased range of motion and muscle spasms of the neck associated with headaches due to trauma and resultant Arnold-Chiari malformation, rated as 30 percent disabling from March 27, 1997; bilateral varicose veins, rated as 30 percent disabling from October 11, 1996, 100 percent disabling from August 22, 1997, and 30 percent from October 1, 1997 to January 12, 1998; right leg varicose veins, rated as 10 percent disabling from January 12, 1998 and 40 percent disabling from February 20, 2007; left leg varicose veins, rated as 10 percent disabling from January 12, 1998 and 40 percent disabling from February 20, 2007; bilateral pes planus with plantar fasciitis and right heel spur, rated as 30 percent disabling from October 11, 1996; right wrist carpal tunnel syndrome, rated as 30 percent disabling from October 11, 1996; left wrist carpal tunnel syndrome, rated as 20 percent disabling from October 11, 1996; gout of the bilateral great toes, rated as 10 percent disabling from March 27, 1997 and 20 percent from June 5, 2002; residuals numbness and pain from left varicocele surgery, rated as 10 percent disabling from October 11, 1996; and impotency, rated as noncompensable from March 27, 1997).  

The Court held in Bradley v. Peake, 22 Vet. App. 280 (2008), that, in such a situation, although no additional disability compensation may be paid when a total schedular disability rating is already in effect, VA must still consider a TDIU claim despite a total disability rating being in effect in order to determine the Veteran's eligibility for SMC under section 1114(s).  See Bradley, 22 Vet. App. at 294; DVA Sum. Op. Gen. Counsel Prec., 75 Fed. Reg. 11229-04 (March 10, 2010) (withdrawing VAOPGCPREC 6-99, 64 Fed. Reg. 52375 (1999).  See also 38 U.S.C.A. § 1114(s).

As pertinent to the current claim, the Veteran is service connected for headaches due to trauma and resultant Arnold-Chiari malformation, rated as 30 percent disabling from December 27, 1997 and 50 percent disabling from December 22, 1999 forward, and also syringomyelia with decreased range of motion and muscle spasms of the neck associated with headaches due to trauma and resultant Arnold-Chiari malformation, rated as 30 percent disabling from March 27, 1997.  In awarding service connection for the syringomyelia as secondary to the service-connected headaches due to trauma and resultant Arnold-Chiari malformation, the RO effectively found that these disabilities arose at the same time and share a common etiology.  See February 2003 Rating Decision.  Additionally, the medical evidence of record suggests a relationship between these conditions.  See, e.g., December 1997 Letter from A.R.M., M.D.; June 2002 VA Neurological Examination Report (diagnosing the Veteran with "mixed headaches" and "neck muscle spasms secondary to Arnold Chiari deformity" and syringomyelia).  Significantly, VA treating physicians, in discussing the Veteran's diagnoses, have treated the Veteran's syringomyelia and headaches as manifestations of the same underlying condition.  See, e.g., November 1998 Letter from VA Neurologist W.R.T., M.D. (opining that the Veteran "suffers from an Arnold-Chiari malformation, which is a compression of the posterior portion of the cerebellum and brainstem against the bony ring of C1 and C2," and which was "causing his symptoms, including headaches [and] syrinx" (syringomyelia)).  Accordingly, these conditions are considered a single disability for TDIU purposes.  See 38 C.F.R. § 4.16(a).

Prior to December 22, 1999, the combined rating for the service-connected headaches and syringomyelia is 50 percent, and thus does not meet the schedular criteria for a TDIU based solely on these conditions.  See 38 C.F.R. § 4.25.  See also 38 C.F.R. § 4.16(a) (reflecting that, if unemployability is the result of only one service-connected disability, this disability must be rated at 60 percent or more).  Moreover, entitlement to a TDIU is not warranted prior to December 22, 1999, as the Veteran was gainfully employed on a full-time basis prior to that date.  See Faust v. West, 13 Vet. App. 342, 356 (2000).  See also 38 C.F.R. § 4.16(b) (reflecting that, it is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disability shall be rated totally disabled).

Effective December 22, 1999, the combined rating for these disabilities is 70 percent.  See id.  Accordingly, the Veteran meets the schedular criteria for a TDIU as of December 22, 1999, on the basis of his headaches and syringomyelia, which are a single disability sharing a common etiology.  See id.   The question remains, then, whether he has been precluded from obtaining and maintaining a substantially gainful occupation as a result of the headaches and syringomyelia since December 22, 1999.  Importantly, the Veteran has reported that he last held full-time employment in December 1999.  See December 1999 Veteran's Application for Increased Compensation Based on Unemployability (VA Form 21-8940) (reflecting that he last held full time employment on December 10, 1999).  And the competent medical and lay evidence of record reflects that the Veteran's headaches and syringomyelia result in unemployability.  Specifically, a December 1999 statement from H.J.M., M.D. reflects that the Veteran's headaches and syringomyelia both contribute to his unemployability.  See also June 2002 VA Joints Examination (noting that the Veteran "retired due to disability"); January 2004 VA Spine Examination (noting a "severe impact" on the Veteran's occupational functioning due to his cervical spine disorder and his headaches).  Additionally, the Veteran competently and credibly reported that he left his employment in a large part due to constraints imposed by his cervical spine disability and his headaches.  See December 1999 Veteran's Application for Increased Compensation Based on Unemployability (VA Form 21-8940) (asserting unemployment since December 11, 1999 due to service-connected disabilities); April 2008 Board Hearing Testimony (noting that he was no longer able to work because of symptoms of his cervical spine disability and his Arnold-Chiari malformation).  



Accordingly, resolving reasonable doubt in favor of the claim, entitlement to TDIU based solely on the Veteran's headaches and syringomyelia is granted.  See 38 C.F.R. §§ 3.340, 3.341(a), 4.16(a); see also 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  As the Veteran is already in receipt of a TDIU from December 11, 1999 to January 24, 2001, this award is effective from January 25, 2001 forward.


V.  SMC under 38 U.S.C. § 1114(s)

The Board finds that entitlement to SMC under 38 U.S.C.A. § 1114(s) is warranted. 

As relevant to this case, special monthly compensation is payable if a veteran has a single service-connected disability rated as total, and has additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).  A "single service-connected disability rated as total" under 38 U.S.C.A. § 1114(s) is not limited to cases where a 100 percent rating has been assigned via the application of one or more diagnostic codes in the rating schedule; rather, entitlement to TDIU may serve as the "total" rating for the purposes of special monthly compensation at the (s) rate if the TDIU is predicated upon a single disability.  See Bradley, 22 Vet. App. 280.

Here, as discussed above, a TDIU has been assigned for a single service-connected disability, namely the Veteran's Arnold-Chiari malformation, which is productive of headaches and syringomyelia, as discussed above.  See 38 C.F.R. § 4.16(a); Bradley, 22 Vet. App. 280.  See also 38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).  Other disabilities service-connected since the December 22, 1999 effective date of the TDIU involving anatomical segments or bodily systems different from the cervical spine and brain include right leg varicose veins, rated as 10 percent disabling from January 12, 1998 and 40 percent disabling from February 20, 2007; left leg varicose veins, rated as 10 percent disabling from January 12, 1998 and 40 percent disabling from February 20, 2007; bilateral pes planus with plantar fasciitis and right heel spur, rated as 30 percent disabling from October 11, 1996; right wrist carpal tunnel syndrome, rated as 30 percent disabling from October 11, 1996; left wrist carpal tunnel syndrome, rated as 20 percent disabling from October 11, 1996; gout of the bilateral great toes, rated as 10 percent disabling from March 27, 1997 and 20 percent from June 5, 2002; residuals numbness and pain from left varicocele surgery, rated as 10 percent disabling from October 11, 1996; and impotency, rated as noncompensable from March 27, 1997.  These other disabilities command a combined rating that exceeds 60 percent for the period since December 22, 1999.  See 38 C.F.R. § 4.25.

Accordingly, the criteria for entitlement to special monthly compensation under 38 U.S.C.A. § 1114(s) are satisfied, and therefore SMC at the (s) rate is granted from December 22, 1999 (the earliest effective date available based on the establishment of TDIU on the basis of the Veteran's headaches and syringomyelia, as discussed above).


ORDER

Entitlement to an initial evaluation in excess of 30 percent for syringomyelia with decreased range of motion and muscle spasm of the neck is denied.

Entitlement to total disability based on individual unemployability (TDIU) based solely upon service-connected manifestations of Arnold-Chiari malformation, namely headaches and syringomyelia, is granted effective from January 25, 2001 forward, subject to the law governing payment of monetary benefits.

Entitlement to SMC under 38 U.S.C. § 1114(s) is granted from December 22, 1999, subject to the law governing payment of monetary benefits.


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


